Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan S. Barnard on 8/30/2022.

The application has been amended as follows: 

Claim 1 (Currently Amended) A computer server, comprising:
 one or more processors of an automotive commerce exchange platform;
 a communication interface configured to enable the one or more processors to communicate with a plurality of user devices of a plurality of users of the automotive commerce exchange platform; and 
one or more computer-readable storage media operably coupled to the one or more processors, the one or more computer-readable storage media having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct the one or more processors to: 
provide a plurality of different platform features associated with the automotive commerce exchange platform, wherein the plurality of different platform features comprises transaction management platform features, developer network platform features, provisioning platform features, or a combination thereof, 
provide a plurality of different third-party features of a plurality of different third- party feature providers on the automotive commerce exchange platform, wherein the plurality of different third-party features comprises a plurality of different dealership management software (DMS) systems each provided by a corresponding one of a plurality of DMS providers; [[and]]
storing entitlements data indicating entitlements of the plurality of users to the individualized subsets of the plurality of different third-party features;
modifying the entitlements data to augment, decrease, or change entitlements grants to one or more of the plurality of users; and
 based at least on receiving one or more of a plurality of single individualized sets of sign-on credentials, provide, to the plurality of users via the plurality of user devices, access to individualized subsets of the plurality of different third-party features and access to individualized subsets of the plurality of different platform features via [[a]] the plurality of single individualized sets of sign-on credentials, wherein each single individualized set of sign-on credentials of the plurality of single individualized sets of sign-on credentials corresponds[[ing]] to a different one of the plurality of users.
Claim 2 (Cancelled)
Claim 3 (Currently Amended) The computer server of claim [[2]] 1, wherein each single individualized set of sign-on credentials for each of the plurality of users comprises a single user identification and a single password.
Claim 4 (Cancelled)	Claim 11 (Currently Amended) A method of operating an online automotive exchange platform, the method comprising: 
storing, on one or more data storage devices, credential data including a plurality of sets of sign-on credentials corresponding to a plurality of users of the online automotive exchange platform, each set of sign-on credentials of the plurality of sets of sign-on credentials corresponding to a different one of the plurality of users; 
providing a plurality of different platform features associated with the online automotive exchange platform, wherein the plurality of different platform features comprises transaction management platform features, developer network platform features, provisioning platform features, or a combination thereof, 
providing a plurality of third-party features each provided to the online automotive exchange platform by a third-party server of one of a plurality of third-party feature providers for the online automotive exchange platform; 
storing, on the one or more data storage devices, entitlements data indicating which of the plurality of third-party features each of the plurality of users is entitled to access using the corresponding set of sign-on credentials of the plurality of sets of sign-on credentials, wherein the entitlements data indicates that a first user of the plurality of users has access to a first feature of the plurality of third-party features, the first feature enabling the first user to change the entitlements data to adjust one or more entitlements of a second user of the plurality of users, wherein the chaining comprises an increase in entitlements, a decrease in entitlements, a removal of all the entitlements of the second user or combination thereof;
providing, to each of the plurality of users, access to each of the plurality of third-party features indicated by the entitlements data responsive to reception of the corresponding set of sign- on credentials, and 114960781.4 0025343-00392
providing, to each of the plurality of users, access to an individualized subset of the plurality of different platform features based at least on, and responsive to the reception of, the corresponding set of sign-on credentials.
Claim 17 (Currently Amended) An online automotive commerce exchange platform system, comprising: 
a plurality of third-party servers, each third-party server of the plurality configured to service one or more third-party features of a plurality of third-party features of the online automotive commerce exchange platform system; 114960781.4 0025343-00392 
a plurality of user devices of a plurality of users of the online automotive commerce exchange platform system; and 
a platform server in electronic communication with the plurality of third-party servers and the plurality of user devices, the platform server configured to: 
provide a plurality of different platform features associated with the online automotive commerce exchange platform system, wherein the plurality of different platform features comprises transaction management platform features, developer network platform features, provisioning platform features, or a combination thereof, 
store entitlements data indicating which of the plurality of third-party features and which of the plurality of different platform features each of the plurality of users is entitled to access; 
store credentials data indicating a single set of sign-on credentials for each of the plurality of users;
 provide a first user of the plurality of users access, via one of the plurality of user devices, to those of the plurality of third-party features and the plurality of different platform features indicated by the entitlements data responsive to reception of a user-provided set of sign- on credentials that matches the single set of sign-on credentials stored for the first user; and 
change the entitlements data to modify the one or more entitlements of the first user responsive to a second user of the plurality of users requesting, using a third-party feature provided to the online automotive commerce exchange platform system by one of the plurality of third-party servers, that the one or more entitlements be modified[[.]], wherein the entitlements data indicates that the second user is entitled to add to, take away from and remove the one or more entitlements of the first user.
Claim 20 (cancelled).
Allowable Subject Matter
Claims 1,3, 5, 7-10, 11, 13-16, 17-18, respectively are allowed and renumbered as claims 1,2,3, 4-7, 8, 9-12, 13-14 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “one or more processors of an automotive commerce exchange platform; a communication interface configured to enable the one or more processors to communicate with a plurality of user devices of a plurality of users of the automotive commerce exchange platform; and one or more computer-readable storage media operably coupled to the one or more processors, the one or more computer-readable storage media having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct the one or more processors to: provide a plurality of different platform features associated with the automotive commerce exchange platform, wherein the plurality of different platform features comprises transaction management platform features, developer network platform features, provisioning platform features, or a combination thereof, provide a plurality of different third-party features of a plurality of different third- party feature providers on the automotive commerce exchange platform, wherein the plurality of different third-party features comprises a plurality of different dealership management software (DMS) systems each provided by a corresponding one of a plurality of DMS providers; storing entitlements data indicating entitlements of the plurality of users to the individualized subsets of the plurality of different third-party features; modifying the entitlements data to augment, decrease, or change entitlements grants to one or more of the plurality of users; and based at least on receiving one or more of a plurality of single individualized sets of sign-on credentials, provide, to the plurality of users via the plurality of user devices, access to individualized subsets of the plurality of different third-party features and access to individualized subsets of the plurality of different platform features via the plurality of single individualized sets of sign-on credentials, wherein each single individualized set of sign-on credentials of the plurality of single individualized sets of sign-on credentials corresponds to a different one of the plurality of users.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453